Callahan, J.
Plaintiff is vice-chairman of the city council of the city of New York. Defendants are the members of the board of estimate of the city of New York and the deputy mayor of the city of New York.
The issue involved herein concerns the right of the vice-chairman of the city council to sit in the board of estimate during absences of the mayor from the city, where such absences continue for less than thirty days and where the mayor has designated the deputy mayor to sit in his place during such temporary absences. The vice-chairman of the city council claims that such designations of the deputy mayor are ineffective after the mayor leaves the city; that the president of the council is required to act as the mayor, and to sit for the mayor in the board of estimate during such absence of the mayor from the city; and that it follows that the vice-chairman of the council is to sit as a member of the board of estimate in the place of the president of the council at these times.
The question involved is one of statutory construction. It arises because the relevant provisions of the new City Charter with respect to the rights and duties of the various officers involved during such absences are not entirely clear.
Section 9 of the New York City Charter provides for the appointment of a deputy mayor, and describes the powers and duties which may be delegated by the mayor to said deputy. Among other things, it states: “ The mayor may appoint a deputy mayor who shall possess such of the powers of the mayor and for such times and subject to such conditions as shall be expressed in written authority to be signed by the mayor, excepting the power of appointment or removal, the power to approve or disapprove local laws or resolutions, the power to act as a magistrate and the power to hold any hearing which the mayor is required by law to hold personally. The deputy mayor, if thereunto authorized by such written authority, may act in the place of the mayor as a member of the board of estimate or of any other board, body or committee but mot as chairman thereof.”
*559Section 10 of the Charter describes the circumstances under which the president of the council shall act as mayor. Its relevant provisions are as follows:
“ § 10. a. The president of the council shall act as mayor
“ (1) whenever there shall be a vacancy in the office of mayor, or
“ (2) while the mayor shall be prevented from attending to the duties of his office by reason of sickness, absence from the city or suspension from office.
“ b. The president of the council, while acting as mayor in consequence of the mayor’s sickness or absence from the city, shall not, until such sickness or absence shall have continued thirty days, exercise any power of appointment to or removal from office, or any power lawfully delegated by the mayor to the deputy mayor, whether before or after the commencement of such sickness or absence; and shall not, until such sickness or absence shall have continued nine days, sign, approve or disapprove any local law or resolution unless the period during which the mayor may act thereon would expire during such nine-day period, in which case the president of the council shall have the power to disapprove the same within forty-eight hours before the time to act thereon expires.”
Section 29 of the Charter creates the office of vice-chairman of the city council. It provides: “ * * * The council shall elect from among the councilmen a vice-chairman, who shall possess the powers and perform the duties of the president of the council when the president is absent or while he is acting as mayor, or when a vacancy occurs in said office, and he shall, during such times, retain his right to vote and shall be a member of every board of which the president of the council is a member by virtue of his office.”
The provisions concerning the conduct of meetings of the board of estimate are found in section 63 of the Charter. This section requires that at meetings of said board “ the mayor, or in his absence the president of the council, shall preside * *
The question presented to us in this action for a declaratory judgment relates only to absences of the mayor for periods of less than thirty days.
Special Term has held that during such absences the provisions of section 29 of the Charter, read in conjunction with those of section 10, require that the vice-chairman of the city council be granted a seat in the board of estimate, even though the mayor has authorized the deputy mayor to sit in his place.
We do not agree with that construction. We think that it fails to give due effect to some of the Charter provisions.
*560One of the powers which the mayor is authorized to delegate to the deputy mayor is the right to sit as a member of the board of estimate in the mayor’s place. There is no express limitation on the right of delegation which would confine its exercise to occasions when the mayor is within the confines of the city of New York; nor do we find any legislative intention to impose such a limitation. In fact we find language in the Charter which indicates a contrary intention. For instance, we find that the mayor is authorized to delegate the designated powers to his deputy either before or after commencement of his, the mayor’s absence. This provision would be rendered meaningless if the delegated power to sit ceased during the absence of the mayor from the city, for under any such construction a power which might be delegated after the absence had commenced could not be exercised until the absence ceased.
The president of the council, by express provision of subdivision b of section 10 of the Charter, is not permitted to exercise any powers of the mayor which are lawfully delegated to the deputy mayor. Read together these provisions clearly indicate the intention to authorize the mayor to deputize the deputy mayor to sit in the board of estimate during the mayor’s absence from the city.
That it was the intention to permit the mayor to delegate to his deputy the right to sit in the board of estimate during any sickness or absence of less than thirty days would also seem to be indicated by reason of the provisions of section 9. This section expressly excepts certain powers of the mayor, and provides that they may not be delegated to the deputy mayor. If it were intended that the right to deputize should cease during the mayor’s sickness or absence, it would seem that some such limitation would be noted. Instead, we find that the section provides that the extent, the duration and the conditions of this grant of power shall be expressed in the writing signed by the mayor. No other limitation is therein specified.
We think it was the intention of the drafters of the Charter to provide a plan whereby the mayor might authorize his deputy to sit for him in the board of estimate during his absence due to sickness or other causes, whether such absences were merely from meetings, or were absences from the city, if the absences were for less than thirty days. In such instances the president of the council sits in the board of estimate in his own right, and not because he is acting as mayor. The requirement of the Charter that the president of the council is to act as the presiding officer of the board of estimate meetings during the mayor’s absence does not conflict with this construction. The president of the council *561presides on such occasions — not by reason of the fact that he is acting as mayor — but because the statute directs him to do so when the mayor is absent.
The provisions of section 10 concerning the right of the president of the council to act for the mayor during the latter’s absence from the city, and those of section 63 concerning his right to preside at meetings of the board of estimate, are reconcilable with the right of the deputy mayor to sit in the board of estimate during the absence of the mayor. During these absences the president of the council sits as a member of the board, though not as chairman, and casts his own votes. The deputy mayor sits for, and casts the votes of the mayor. Under the circumstances, there is no vacant-seat for the vice-chairman of the council. The provision that the president of the council is to sit for the mayor during the latter’s absence is subject to the exception that he may not do so where the mayor has lawfully designated that power to his deputy.
A different rule would seem applicable when a mayor is suspended from office. The powers which a mayor is authorized to grant to his deputy by section 9 of the Charter are the powers which he may designate in writing. It is apparent that no mayor may grant powers continuing beyond the date of his suspension from office. That this was the intention of the drafters of the Charter is indicated by a reading of section 10, which limits the powers of the president of the council while acting as mayor during the mayor’s sickness or absence, but places no limitation on such powers while he is acting during a mayor’s suspension. During such suspension, the president is given all the powers of the mayor.
Construed in the manner indicated, all parts of the Charter are given due effect.
_The judgment and order should be reversed, plaintiff’s motion for judgment on the pleadings denied, and defendants’ cross-motion for judgment on the pleadings, dismissing the complaint, granted.
Untermyer, Dore and Cohn, JJ., concur; Martin, P. J., dissents and votes to affirm.